EXHIBIT 3.1 State of Delaware Secretary of State Division of Corporations Delivered 07:20 FA 05/31/2011 FILED 01:20 Ft* 05/31/2011 SPV 110665534 - 4990030 FILE STATE of DELAWARE CERTIFICATE of INCORPORATION A STOCK CORPORATION •First: The name of this Corporation is James River Holding Corp. •Second: Its registered office in the State of Delaware is to be located at 1201 Orange St.#600 Street, in the City of Wilmington County of New Castle Zip Code 19899 The registered agent in charge thereof is InCorp Services Third: The purpose of the corporation is to engage in any lawful act or activity for which corporations may be organized under the General Corporation Law of Delaware. •Fourth: The amount of the total stock of this corporation is authorized to issue is 110, 000, 000 shares (number of authorized shares) with a par value of 0 . 0010000000per share. •Fifth: The name and mailing address of the incorporator arc as follows: Name The Law Offices of Jillian Sidoti Mailing Address PQ Box 8 emecula, CA Zip Code 92589 • I, The Undersigned, for the purpose of forming a corporation under the laws of the State of Delaware, do make, file and record this Certificate, and do certify that the facts herein stated are true, and I have accordingly hereunto set my hand this 31st day of May, A.D. 2011. By: (Incorporator) NAME: jillian Sidoti, Esq (type or print)
